Name: Council Regulation (EU) No 732/2014 of 3 July 2014 amending Regulations (EC) No 754/2009 and (EU) No 43/2014 as regards certain fishing opportunities
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 4.7.2014 EN Official Journal of the European Union L 197/1 COUNCIL REGULATION (EU) No 732/2014 of 3 July 2014 amending Regulations (EC) No 754/2009 and (EU) No 43/2014 as regards certain fishing opportunities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (1), and the Protocol thereto (2), provide that the Union is to receive 7,7 % of the total available catch (TAC) for capelin to be fished in Greenland waters of ICES subareas V and XIV. (2) Council Regulation (EU) No 43/2014 (3) fixed a Union quota of 0 tonnes for 2014 for the stock of capelin in Greenland waters of ICES subareas V and XIV, to be applied until 30 April 2014. (3) On 16 June 2014 the Union received information from the Greenland authorities that the TAC for capelin, which includes Greenland waters of ICES subareas V and XIV, had been predicted at 450 000 tonnes for the fishing season 2014/2015 with an initial quota of 225 000 tonnes. The relevant Union quota for that fishing season should therefore be fixed. (4) It is necessary to correct the TAC established for the stock of redfish in international waters of I and II and the TAC established for Greenland halibut in Greenland waters of ICES subareas V and XIV. It is also necessary to correct two TACs for mackerel, in order to include the mutual access arrangements between the Union and the Faroe Islands. Furthermore, the area where Faroese vessels may obtain fishing authorisations for mackerel fishing should be modified accordingly. (5) At its 8th Regular Session, the Western and Central Pacific Fisheries Commission (WCPFC) adopted a prohibition to retain on board, tranship, store or land oceanic whitetip sharks (Carcharhinus longimanus). At its 9th Regular Session, WCPFC adopted a similar prohibition for silky sharks (Carcharhinus falciformis). Both prohibitions should be implemented in the law of the Union. In accordance with Council Regulation (EC) No 847/96 (4), the stocks that are subject to the various measures referred to therein should be identified. (6) The United Kingdom provided information on cod catches by two groups of vessels, both targeting Norway lobster and using a regulated gear of mesh size 80-100 mm. The first group fishes in the Firth of Forth, i.e. ICES statistical sub-rectangles 41E7 and 41E6. The second group fishes in the Firth of Clyde, i.e. ICES statistical rectangles 39E5, 39E4, 40E3, 40E4 and 40E5. The latter group constitutes an enlargement of the existing exclusion in the Firth of Clyde from the cod plan fishing effort regime laid down in Chapter III of Council Regulation (EC) No 1342/2008 (5), in accordance with Council Regulation (EC) No 754/2009 (6). On the basis of the information provided by the United Kingdom, as assessed by the Scientific, Technical and Economic Committee for Fisheries, it can be established that the cod catches, including discards, of the vessels mentioned above did not exceed 1,5 % of the total catches of cod in each of the two groups of vessels during the 2013 management period. Moreover, having regard to the measures in place ensuring the monitoring and control of the fishing activities of those two groups of vessels and considering that the inclusion of those two groups would constitute an administrative burden disproportionate to its overall impact on cod stocks, it is appropriate to exclude both groups of vessels from the application of the fishing effort regime laid down in Chapter III of Regulation (EC) No 1342/2008. (7) The catch limits and fishing effort limits provided for in Regulation (EU) No 43/2014 apply respectively from 1 January 2014 and 1 February 2014. The provisions of this Regulation concerning catch limits and fishing effort should therefore in principle also apply from those dates. Such retroactive application is without prejudice to the principles of legal certainty and protection of legitimate expectations as the fishing opportunities concerned have not yet been exhausted. However, the prohibition to fish silky sharks in the WCPFC Convention Area becomes effective on 1 July 2014 and should apply from that date. Similarly, the TAC for capelin in Greenland waters of ICES subareas V and XIV should apply as of the start of the fishing season, i.e. as of 20 June 2014. Since the modification of some catch limits has an influence on the economic activities and the planning of the fishing season of Union vessels, this Regulation should enter into force immediately after its publication. (8) Regulations (EU) No 43/2014 and (EC) No 754/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) No 43/2014 Regulation (EU) No 43/2014 is amended as follows: (1) the following Article is inserted: Article 37a Oceanic whitetip sharks 1. Retaining on board, transhipping, storing or landing any part or whole carcass of oceanic whitetip sharks (Carcharhinus longimanus) in the WCPFC Convention Area shall be prohibited. 2. When accidentally caught, species referred to in paragraph 1 shall not be harmed. Specimens shall be promptly released.. (2) The following Article is inserted: Article 37b Silky sharks 1. Retaining on board, transhipping, storing or landing any part or whole carcass of silky sharks (Carcharhinus falciformis) in the WCPFC Convention Area shall be prohibited. 2. When accidentally caught, species referred to in paragraph 1 shall not be harmed. Specimens shall be promptly released.. (3) Annex IA to Regulation (EU) No 43/2014 is amended in accordance with Annex I to this Regulation. (4) Annex IB to Regulation (EU) No 43/2014 is amended in accordance with Annex II to this Regulation. (5) Annex IIA to Regulation (EU) No 43/2014 is amended in accordance with Annex III to this Regulation. (6) Annex VIII to Regulation (EU) No 43/2014 is replaced by the text appearing in Annex IV to this Regulation. Article 2 Amendments to Regulation (EC) No 754/2009 Article 1 of Regulation (EC) No 754/2009 is amended as follows: (a) point (d) is replaced by the following: (d) the group of vessels flying the flag of the United Kingdom indicated in the request from the United Kingdom of 18 June 2009 and the subsequent request of 8 April 2014, targeting Norway Lobster using a regulated gear comprising an 80-100 mm mesh trawl in the Firth of Clyde (ICES statistical rectangles 39E5 39E4, 40E3, 40E4 and 40E5);; (b) the following point is added: (m) the group of vessels flying the flag of the United Kingdom indicated in the request from the United Kingdom of 8 April 2014, targeting Norway lobster using a regulated gear comprising an 80-100 mm mesh trawl in the Firth of Forth (ICES statistical rectangles 41E7 and 41E6).. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. Point (2) of Article 1 shall apply from 1 July 2014. Points (3) and (6) of Article 1 and point (c) of Annex II shall apply from 1 January 2014. Point (5) of Article 1 and Article 2 shall apply from 1 February 2014. Point (a) of Annex II shall apply from 20 June 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 2014. For the Council The President S. GOZI (1) OJ L 172, 30.6.2007, p. 4. (2) Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (OJ L 293, 23.10.2012, p. 5). (3) Council Regulation (EU) No 43/2014 of 20 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, to Union vessels, in certain non-Union waters (OJ L 24, 28.1.2014, p. 1). (4) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (5) Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks and repealing Regulation (EC) No 423/2004 (OJ L 348, 24.12.2008, p. 20). (6) Council Regulation (EC) No 754/2009 of 27 July 2009 excluding certain groups of vessels from the fishing effort regime laid down in Chapter III of Regulation (EC) No 1342/2008 (OJ L 214, 19.8.2009, p. 16). ANNEX I Annex IA to Regulation (EU) No 43/2014 is amended as follows: (a) the entry for mackerel in IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 is replaced by the following: Species: Mackerel Scomber scombrus Zone: IIIa and IV; Union waters of Iia, IIIb, IIIc and Subdivisions 22-32 (MAC/2A34.) Belgium 768 (2) (4) Denmark 26 530 (2) (4) Germany 800 (2) (4) France 2 417 (2) (4) The Netherlands 2 434 (2) (4) Sweden 7 101 (1) (2) (4) United Kingdom 2 254 (2) (4) Union 42 304 (1) (2) (4) Norway 256 936 (3) TAC Not relevant Analytical TAC (b) the entry for mackerel in VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of Iia, XII and XIV is replaced by the following: Species: Mackerel Scomber scombrus Zone: VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of Iia, XII and XIV (MAC/2CX14-) Germany 31 490 (8) Spain 33 (8) Estonia 262 (8) France 20 996 (8) Ireland 104 967 (8) Latvia 194 (8) Lithuania 194 (8) The Netherlands 45 922 (8) Poland 2 217 (8) United Kingdom 288 666 (8) Union 494 941 (8) Norway 22 179 (5) (6) Faroe Islands 46 850 (7) TAC Not relevant Analytical TAC (1) Special condition: including the following tonnage to be taken in Norwegian waters south of 62 ° N (MAC/*04N-): 247 When fishing under this special condition, by-catches of cod, haddock, pollack and whiting and saithe are to be counted against the quotas for these species. (2) May also be taken in Norwegian waters of Iva (MAC/*4AN.). (3) To be deducted from Norway's share of the TAC (access quota). This amount includes the following Norwegian share in the North Sea TAC: 74 500 This quota may be fished in Iva only (MAC/*04A.), except for the following amount, in tonnes, which may be fished in IIIa (MAC/*03A.): 3 000 (4) May also be taken in Faroese waters as a Union access quota for quota holders in this TAC area and also for quota holders in TAC area VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of Iia, XII and XIV, and up to the following maximum amount for the Union (MAC/*FRO): 46 850 Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: IIIa (MAC/*03A.) IIIa and Ivbc (MAC/*3A4BC) Ivb (MAC/*04B.) Ivc (MAC/*04C.) VI, international waters of Iia, from 1 January to 31 March 2014 and in December 2014 (MAC/*2A6.) Denmark 0 4 130 0 0 15 918 France 0 490 0 0 0 The Netherlands 0 490 0 0 0 Sweden 0 0 390 10 4 112 United Kingdom 0 490 0 0 0 Norway 3 000 0 0 0 0 (5) May be fished in Iia, Via north of 56 °30 ² N, Iva, VIId, VIIe, VIIf and VIIh (MAC/*AX7H). (6) The following additional amount of access quota, in tonnes, may be fished by Norway North of 56 ° 30 ² N and counted against its catch limit (MAC/*N5630): 51 387 (7) This quota is an access quota and is to be deducted from the Faroe Islands Coastal State quota. It may be fished in Via north of 56 ° 30 ² N (MAC/*6AN56), but also from 1 October to 31 December in Iia, Iva north of 59 ° (EU zone) (MAC/*24N59). (8) May also be taken in Faroese waters as an Union access quota for quota holders in this TAC area and also for quota holders in TAC area IIIa and IV; Union waters of Iia, IIIb, IIIc and Subdivisions 22-32, and up to the following maximum amount for the Union (MAC/*FRO): 46 850 Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones and periods: Union and Norwegian waters of Iva. During the periods from 1 January to 15 February 2014 and from 1 September to 31 December 2014 (MAC/*4A-EN) Norwegian waters of Iia (MAC/*2AN-) Germany 19 005 2 557 France 12 671 1 703 Ireland 63 351 8 524 The Netherlands 27 715 3 727 United Kingdom 174 223 23 445 Union 296 965 39 956 ANNEX II Annex IB to Regulation (EU) No 43/2014 is amended as follows: (a) the entry for capelin in Greenland waters of V and XIV is replaced by the following: Species: Capelin Mallotus villosus Zone: Greenland waters of V and XIV (CAP/514GRN) Denmark 29 452 Germany 1 282 Sweden 2 114 United Kingdom 277 All Member States 1 525 (1) Union 34 650 (2) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (b) the entry for Greenland halibut in Greenland waters of V and XIV is replaced by the following: Species: Greenland halibut Reinhardtius hippoglossoides Zone: Greenland waters of V and XIV (GHL/514GRN) Germany 3 591 United Kingdom 189 Union 3 780 (2) Norway 575 Faroe Islands 110 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (c) the entry for redfish in international waters of I and II is replaced by the following: Species: Redfish Sebastes spp. Zone: International waters of I and II (RED/1/2INT) Union Not relevant (3) (4) TAC 19 500 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) Denmark, Germany, Sweden and the United Kingdom may access the All Member States  quota only once they have exhausted their own quota. However, Member States with more than 10 % of the Union quota shall not access the All Member States  quota at all. (2) To be fished by no more than 6 vessels at the same time. (3) The fishery may only take place within the period from 1 July to 31 December 2014. The fishery will be closed when the TAC is fully utilised by NEAFC Contracting Parties. The Commission shall inform Member States of the date on which the Secretariat of NEAFC has notified NEAFC Contracting Parties that the TAC has been fully utilised. From that date Member States shall prohibit directed fishery for redfish by vessels flying their flag. (4) Vessels shall limit their by-catches of redfish in other fisheries to a maximum of 1 % of the total catch retained on board. ANNEX III Appendix 1 of Annex IIA to Regulation (EU) No 43/2014 is amended as follows: (a) in table (d), the column concerning the United Kingdom (UK) is replaced by the following: Regulated gear UK TR1 1 033 273 TR2 2 203 071 TR3 16 027 BT1 117 544 BT2 4 626 GN 213 454 GT 145 LL 630 040 (b) in table (b), the column concerning the United Kingdom (UK) is replaced by the following: Regulated gear UK TR1 6 185 460 TR2 5 037 332 TR3 8 482 BT1 1 739 759 BT2 6 116 437 GN 546 303 GT 14 004 LL 134 880 ANNEX IV ANNEX VIII QUANTITATIVE LIMITATIONS OF FISHING AUTHORISATIONS FOR THIRD-COUNTRY VESSELS FISHING IN UNION WATERS Flag State Fishery Number of fishing authorisations Maximum number of vessels present at any time Norway Herring, north of 62 ° 00 ² N 20 20 Faroe Islands Mackerel, VIa (north of 56 ° 30 ² N), IIa, IVa (north of 59 ° N) Horse mackerel, IV, VIa (north of 56 ° 30 ² N), VIIe, VIIf, VIIh 14 14 Herring, north of 62 ° 00 ² N 21 21 Herring, IIIa 4 4 Industrial fishing for Norway pout, IV, VIa (north of 56 ° 30 ² N) (including unavoidable by-catches of blue whiting) 15 15 Ling and tusk 20 10 Blue whiting, II, VIa (north of 56 ° 30 ² N), VIb, VII (west of 12 ° 00 ² W) 20 20 Blue ling 16 16 Venezuela (1) Snappers (French Guiana waters) 45 45 (1) To issue those fishing authorisations, proof must be produced that a valid contract exists between the ship owner applying for the fishing authorisation and a processing undertaking situated in the Department of French Guiana, and that it includes an obligation to land at least 75 % of all snapper catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. Such a contract must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guianese economy. A copy of the duly endorsed contract shall be appended to the application for fishing authorisation. Where such an endorsement is refused, the French authorities shall give notification of that refusal and state their reasons for it to the party concerned and to the Commission.